Citation Nr: 0124269	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 through 
August 1980 and from November 1990 through June 1991.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from January 1991 to May 1991.  The veteran 
also served in the National Guard for 13 years.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a May 1994 
rating decision by the RO in Montgomery, Alabama.  That 
rating decision denied the veteran's claims for entitlement 
to service connection for a gastrointestinal disorder due to 
an undiagnosed condition and for entitlement to service 
connection for a rash on his arms, neck and face due to an 
undiagnosed condition.  By means of an order dated in 
September 1996, the Board remanded this matter to the RO for 
further development.  The RO conducted the directed 
development and in December 1997 issued a rating decision 
that continued the denial of the veteran's claims.  The 
matter came before the Board again in July 1998.  At that 
time, the Board granted the veteran's claim for entitlement 
to service connection for a skin disorder, but remanded the 
claim for a gastrointestinal disorder for additional 
development.  In June 2001, the RO issued a supplemental 
statement of the case (SSOC) that continued the denial of the 
veteran's claim.  The Board now proceeds with its review of 
the appeal.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2000).
38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically:

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:
(i)  became manifest either during 
active military, naval or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 30, 2001; and 
(ii)  by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.
(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5)  A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms involving skin (3) 
headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological signs or 
symptoms (8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular 
signs or symptoms (12) abnormal weight loss (13) 
menstrual disorders.

(c)  Compensation shall not be paid under this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)  For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

This matter was remanded in July 1998 because the VA examiner 
who conducted an examination of the veteran in January 1997 
failed to review the veteran's complete medical records prior 
to examining the veteran.  Furthermore, the examiner did not 
include an opinion as to whether the diagnosed disorder, 
chronic blood loss per rectum of uncertain etiology, was 
incurred in service.  Therefore, the Board remanded the 
matter in order to schedule another examination of the 
veteran and to obtain an opinion as to whether he suffers 
from a chronic gastrointestinal disability due to an 
undiagnosed illness incurred during active duty service in 
the Persian Gulf War.

Unfortunately, the report from the VA examination of the 
veteran conducted in January 2001, pursuant to the July 1998 
remand, is deemed insufficient and inadequate for the Board's 
purposes.  The Board is unable to render a final 
determination in this matter based upon this examination 
report.  It appears that the examiner diagnosed the veteran 
as suffering from "intermittent hematochezia suspect 
hemorrhoids", but gave an inconclusive opinion as to the 
etiology of this condition.  The examiner concluded the 
following:

It is difficult to ascertain whether the 
bleeding he is having now from 
hemorrhoids is directly due to service in 
the gulf or is due to other factors.  
Dietary changes on active duty may have 
contributed to the symptoms that he is 
now experiencing but no way to prove 
this.
This report does not indicate that the examiner conducted a 
thorough review of the veteran's medical records contained in 
the claims file.  No opinion was offered as to whether or not 
the veteran suffers from some type of chronic condition, or 
if any condition the veteran does suffer from can be linked 
in anyway to an undiagnosed illness the veteran may have 
contracted while serving in the Persian Gulf.  Furthermore, 
the other gastrointestinal symptoms the veteran has been 
treated for such as duodenal diverticulum, anemia and his 
need for blood transfusions were not addressed in this 
report.

A review of the veteran's service medical records do not show 
treatment for any gastrointestinal problems while on active 
duty.  However, a record from his redeployment medical 
questionairre completed in April 1991 reveals he reported 
experiencing gastrointestinal problems while in the Southwest 
Asia theater of operations.

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing the VCAA have recently been 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the need for additional medical information, a 
remand in this case is required.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied. 

2.  The RO should obtain an opinion as to 
a diagnosis of the veteran's 
gastrointestinal disorder, and its 
etiology, from the appropriate VA 
examiner.  The entire claims folder and a 
copy of this remand must be made available 
to the physician in order that he or she 
may fully review the veteran's service and 
medical history - particularly the 
veteran's complete service medical 
records, including the redeployment record 
of medical care dated April 1991; his VAMC 
records from June 1993 through April 1999; 
VA examination of January 1997; VA 
examination of March 1997 and the VA 
examination of January 2001.

A notation to the effect that this 
record review took place should be 
included in the opinion.  The opinion must 
include a detailed description of the 
veteran's current gastrointestinal 
symptoms and an opinion as to what 
diagnosis each symptom is attributable to; 
if the examiner cannot attribute a symptom 
to a diagnosed condition, a notation to 
that effect must be included in the 
opinion.

The examiner must offer an opinion 
regarding the cause of the veteran's 
rectal bleeding, duodenal diverticulum, 
anemia and internal bleeding that required 
blood transfusions.  The opinion should 
discuss the current diagnoses and the 
approximate onset date of the conditions.  
The examiner should discuss what effect, 
if any, the veteran's inservice duties in 
the Persian Gulf may have had on this 
condition.  If additional tests are deemed 
desirable, they should be performed.  If 
the examiner wishes to examine the 
veteran, the veteran should be scheduled 
for such examination.

The examiner must render an opinion as 
to whether the veteran's symptoms are 
attributable to diagnosed illnesses or are 
related to Persian Gulf War Syndrome.  If 
the examiner is unable to render his or 
her opinion in terms of certainty, then he 
or she should express it in terms denoting 
a range of probability.  For example, 
stating that the symptoms "might be" or 
"could be" related to Persian Gulf War 
Syndrome, is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the gastrointestinal 
disorders the veteran suffers from are 
attributable to an undiagnosed illness, 
such as Persian Gulf War Syndrome.

The opinion should be supported by 
reference to pertinent evidence, and a 
complete rationale, with reference to 
supporting records, should be provided.  
The Board suggests that the examiner may 
wish to review the regulatory requirements 
for a chronic disability due to 
undiagnosed illness incurred in the 
Persian Gulf, as outlined on pages 3 and 4 
of this decision.

The examiner is further requested to 
provide answers to the following 
questions:

1)  Does the veteran exhibit either 
by history, physical examination, 
and/or laboratory tests any symptoms 
that cannot be attributed to any 
known clinical diagnosis?

2)  Does the veteran exhibit 
"objective indications of chronic 
disability", including both "signs," 
in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification?

3)  Does the veteran exhibit 
disabilities that have existed for 
6 months or more?  Do these 
disabilities exhibit intermittent 
episodes of improvement and 
worsening?

4)  Does the veteran exhibit signs 
or symptoms which may be 
manifestations of undiagnosed 
illness include, but are not limited 
to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) 
neurologic signs or symptoms (7) 
neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances (10) 
gastrointestinal signs or symptoms 
(11) cardiovascular signs or 
symptoms (12) abnormal weight loss.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

